Citation Nr: 0109328	
Decision Date: 03/29/01    Archive Date: 04/03/01	

DOCKET NO.  00-09 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law




REMAND

The veteran had active service from September 1967 to June 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
VARO in Indianapolis which established service connection and 
assigned an initial 10 percent evaluation for hypertension, 
effective April 21, 1997.  A rating with regard to a claim 
for service connection for PTSD was deferred.  Evidence was 
added to the record and in a July 1998 rating decision, 
service connection for PTSD was established and an initial 
50 percent disability rating was assigned, effective April 
21, 1997.  By a rating decision dated in March 2000, 
entitlement to individual unemployability because of the 
severity of service-connected disabilities was denied.  The 
undersigned notes that with respect to the issue of a higher 
rating for PTSD, the decision of the U.S. Court of Appeals 
for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119 (1999), is applicable.  In that decision, the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  In Meeks v. West, 12 
Vet. App. 352 (1999), the Court reaffirmed the staged ratings 
principle of Fenderson and specifically found that 
38 U.S.C.A. § 5110 and its implementing regulations did not 
require that the final rating be effective the date of the 
claim.  Rather, the law was to be taken in its plain meaning 
and the plain meaning of the requirement that the effective 
date be determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.  
Accordingly, the question on appeal with regard to the PTSD 
extends to whether different stages of percentage ratings are 
warranted for the veteran's PTSD throughout the appeal 
period, based on consideration of the medical evidence of 
record and application of 38 C.F.R. § 4.130.  

The Board has carefully reviewed the evidentiary record, and 
notes an apparently significant change in the veteran's 
psychiatric status during the appeal period.  At the time of 
psychiatric examination accorded the veteran by VA in 
September 1997, he was given a Global Assessment of 
Functioning (GAF) score of 25.  It was stated that the degree 
of impairment seemed to be severe, with social adaptability 
being described as very poor and industrial adaptability 
being described as poor.  

However, when he was accorded a general medical examination 
by VA in January 2000, it was indicated that his PTSD 
"remains unchanged," and it was not improved despite attempts 
at psychological counseling by an individual in Indianapolis.  
Yet, when the veteran was accorded a psychiatric examination 
in January 2000, he was given a GAF score of 56, with a 
notation that the degree of psychiatric impairment was 
believed to be moderate.  The examiner noted that 
concentration and memory were only slightly impaired.  
Further, the veteran reportedly was alert and oriented, 
exhibited adequate insight, and exhibited fair judgment.  He 
recommended the veteran follow up in the Indianapolis PTSD 
group.  There is no indication of record whether or not the 
veteran has been seen for treatment and/or evaluation since 
the time of the January 2000 examination.  In his November 
1999 communication, the veteran's representative asked that 
all the veteran's VA medical records from the VA medical 
facilities where he had been examined or treated for his 
service-connected disabilities be obtained.  

The Board also notes that with his communication the 
representative submitted a copy of a VA form indicating that 
duty to assist requirements generally involved development of 
all relevant facts from all identified sources, including the 
Social Security Administration.  The evidence of record 
discloses that in a March 1998 communication a disability 
reviewer with the Social Security Administration indicated 
the veteran had recently filed an application for Social 
Security disability benefits.  An examination was 
accomplished and the report of the examination is of record.  
However, there is no indication as to what decision, if any, 
of the Social Security Administration reached with regard to 
the veteran's claim.  A copy of the Social Security 
Administration decision, as well as any medical evidence 
relied upon in reaching its decision, may be relevant to the 
issue on appeal, and should be considered by the Board in 
determining the merits of the appeal.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

The Court has held that VA has a duty to attempt to secure 
all records from the Social Security Administration regarding 
a veteran's rating of unemployability for Social Security 
Administration purposes.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992).  Thus, the RO must request 
complete copies of the Social Security Administration records 
utilized in awarding or denying the veteran disability 
benefits.

The Board notes that in his application for increased 
compensation based on unemployability, the veteran indicated 
that he was employed as a warehouse man for the Rudd 
Equipment Company, 2655 Kentucky Avenue, Indianapolis, 
Indiana, 46201.  He indicated he last worked there in 
November 1997.  He stated that he did not leave the job 
because of disability, but he then indicated that he expected 
to receive disability retirement benefits.  He added that he 
had not tried to obtain any employment since he became too 
disabled to work.  No information from the equipment company 
is of record.  

In view of the foregoing, the Board believes that additional 
development is indicated and the case is REMANDED for the 
following:

1.  The RO should ensure that all 
relevant records of VA treatment or 
hospitalization are associated with the 
claims file.  This is to particularly 
include any records dating from January 
2000 at the VA Medical Center in 
Indianapolis, Indiana, and the VA medical 
facility in Marian, Indiana.  Also, the 
RO should contact the veteran and secure 
any necessary releases to obtain any 
additional records of further pertinent 
private psychiatric treatment, including 
records of psychotherapy or other 
counseling, and associate them with the 
claims file.  Of particular interest are 
any records from the Vet Center, 3833 N. 
Meridian, Suite 120, Indianapolis, 
Indiana, 46208, dating from 1998.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertaining to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

3.  The veteran should be afforded a VA 
psychiatric examination and 
cardiovascular examination to determine 
the current nature and extent of his 
psychiatric disability and his 
hypertension, respectively.  Each 
examination should reveal review of the 
claims folder and this REMAND before 
accompanying the examination.  All 
necessary tests and studies should be 
completed.  

The psychiatric examiner is requested to 
review the file and comment on how PTSD, 
as opposed to other disability entities, 
has affected the veteran's employability 
historically.  The examiner is also 
requested to identify the frequency and 
severity of all current positive findings 
and to provide an opinion as to the level 
of occupational and social impairment 
that currently reflects the veteran's 
overall symptomatology and level of 
disability due solely to his 
service-connected PTSD.  The examiner 
should also provide an opinion as to 
whether the service-connected PTSD 
currently renders the veteran 
unemployable.  A current multi-axial 
assessment to be conducted.  A GAF score, 
with an explanation of a numeric code 
assigned, should be provided.  The 
examiner who conducts the cardiology 
examination should express an opinion as 
to the impact of the veteran's 
hypertension on his ability to maintain 
some form of gainful employment.  

4.  The Rudd Equipment Company, 
2655 Kentucky Ave., Indianapolis, 
Indiana, 46201, should be contacted and 
asked to provide a statement regarding 
any information pertaining to the 
circumstances surrounding the veteran's 
departure from the company in late 1997.  
If no information is available, this 
should be so stated.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should include 
consideration of the Fenderson case in 
its deliberation of the severity of the 
veteran's PTSD.  The other claims should 
also be readjudicated.  The RO must 
ensure that all notification and 
development action required by the 
Veterans Claim Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in the VCAA are fully complied 
with and satisfied.  

Thereafter, if the benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his representative 
should be furnished with a supplemental statement of the case 
and be given the opportunity to respond thereto.  The veteran 
is to be advised that the information sought in this REMAND 
is vital for adjudicating his claims, and that his failure 
without good cause, to report for any scheduled examination 
might result in the denial of his claims.  38 C.F.R. § 3.655 
(2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




